Citation Nr: 0604680	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1968 
to August 1972.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  

In November 2005, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in January 2004, at the age of 53.  The 
immediate cause of death was terminal Hodgkin's lymphoma.  
The appellant asserts that the veteran's fatal Hodgkin's 
disease should be service-connected.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for, among other disabilities, 
Hodgkin's disease.  38 C.F.R. § 3.309(e) (2005).  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§  1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2005).

The appellant claims that the veteran had active service in 
the Republic of Vietnam during the specified period of time 
and, accordingly, that the veteran's fatal Hodgkin's disease 
warrants service connection on a presumptive basis due to 
exposure to Agent Orange during such service.  Except for the 
appellant's testimony, the overwhelming evidence currently of 
record does not support the assertion that the veteran ever 
had service in Vietnam.  

In December 2004 the appellant submitted copies of two pages 
from the veteran's service personnel records.  An April 2005 
letter from the National Personnel Records Center (NPRC) to 
the appellant's Senator is of record and indicates that a 
complete copy of the veteran's service personnel record was 
forwarded.  However, a complete copy has not been obtained by 
the RO from NPRC.  This must be done.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the claim the case is REMANDED for the following 
development:

1.  The RO should request a complete copy 
of the veteran's service personnel record 
(201 File) from the National Personnel 
Records Center (NPRC), or other records 
depository as deemed appropriate.  

2.  Following the above, the RO should 
readjudicate the appellant's claim.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued to the appellant and her 
representative, and they should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

